Exhibit 10(nnn)

AMENDMENT AND WAIVER, dated as of March 31, 2006 (this “Amendment”), among
UNITED RENTALS, INC. (“Holdings”), UNITED RENTALS (NORTH AMERICA), INC. (the
“U.S. Borrower”), UNITED RENTALS OF CANADA, INC. (“UR Canada”), UNITED RENTALS
OF NOVA SCOTIA (NO. 1), ULC (“UR Nova Scotia (No. 1)” and, together with the
U.S. Borrower and UR Canada, the “Borrowers”), the lenders party hereto,
JPMORGAN CHASE BANK, N.A., as U.S. administrative agent (in such capacity, the
“U.S. Administrative Agent”), and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
Canadian administrative agent (in such capacity, the “Canadian Administrative
Agent” and, together with the U.S. Administrative Agent, the “Administrative
Agents”).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
February 13, 2004 (as previously amended, and as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, the Borrowers, the lenders party thereto, and the Administrative
Agents. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.

B. Holdings and the Borrowers have requested that the Required Lenders amend and
waive certain provisions of the Credit Agreement. The Required Lenders are
willing to agree to such amendment and waiver on the terms and subject to the
conditions of this Amendment.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Section 1.01 of the Credit Agreement. Section 1.01 is
amended by deleting the defined term “SEC Inquiry” and substituting in lieu
thereof the following defined terms in proper alphabetical order:

“Fourth Amendment” means the Amendment and Waiver dated as of March 31, 2006, to
this Agreement.

“Fourth Amendment Effective Date” means the date the Fourth Amendment shall
become effective in accordance with its terms.

“SEC Inquiry” means the inquiry by the Securities and Exchange Commission and
other matters described (a) under the caption “SEC Non-public Fact Finding
Inquiry” in the report of Holdings on Form 10-Q for the Fiscal Quarter ended
September 30, 2004 and (b) in the reports of Holdings on Form 8-K filed with the
Securities and Exchange Commission on March 14, 2005, August 9, 2005,
November 1, 2005, January 26, 2006 and March 7, 2006.

SECTION 2. Amendments to Section 5.01 of the Credit Agreement. Section 5.01 is
amended as follows:

(a) Clause (a) is hereby amended by deleting the proviso at the end thereof and
substituting in lieu thereof the following:

; provided, that, (i) the financial statements, audit report and certificate
from the chief financial officer required to be delivered pursuant to the
foregoing provisions of this clause (a) for each of Fiscal Year 2004 and Fiscal
Year 2005 shall be delivered as soon as available but no later than April 28,
2006 and (ii) within 100 days after the end of Fiscal Year 2005, unaudited
consolidated financial statements for Fiscal Year 2005 of Holdings (of the same
scope as required by clause (b) below for quarterly financial statements) shall
be delivered, together with a certificate from the chief financial officer of
Holdings to the effect that, subject to any changes that may result from the SEC
Inquiry, such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.



--------------------------------------------------------------------------------

(b) Clause (b) is hereby amended by deleting the proviso at the end thereof and
substituting in lieu thereof the following:

; provided, that, (i) with respect to each of the Fiscal Quarters ended
March 31, 2005, June 30, 2005 and September 30, 2005, the certificate from a
Financial Officer required to be delivered pursuant to the foregoing provisions
of this clause (b) may be qualified to the effect that it is subject to any
changes that may result from the SEC Inquiry and (ii) as soon as available but
no later than April 28, 2006, such financial statements shall be delivered,
together with the certificate from a Financial Officer described in the
foregoing provisions of this clause (b), without the qualification described in
(i) above;

SECTION 3. Waiver. (a) The undersigned Lenders hereby waive any Default arising
under clause (g) of Article VII of the Credit Agreement to the extent, but only
to the extent, any such Default results from a Reporting Violation (as defined
below); provided, that such waiver shall terminate and cease to apply if (i) any
Material Debt becomes due, or is declared to become due, or is required to be
prepaid, repurchased, redeemed or defeased, prior to its stated maturity, in any
such case as a result of a Reporting Violation, or (ii) the holder or holders of
any Material Debt (or the requisite number or percentage in interest entitled to
do so under the terms thereof, if applicable), or any trustee or agent on its or
their behalf, (A) gives notice to Holdings or any Subsidiary of a Reporting
Violation, if the effect of such notice is (1) to entitle the holder or holders
of such Material Debt, or any trustee or agent on its or their behalf, to
exercise any material right or remedy (as determined by the Required Lenders),
or (2) to commence a grace or cure period upon the expiration of which any such
right or remedy may be exercised if the Reporting Violation is continuing (but
in the case of this clause (2), only upon expiration of such grace or cure
period), or (B) otherwise commences the exercise of any material rights or
remedies (as determined by the Required Lenders) that may be exercised based
upon a Reporting Violation.

(b) For purposes hereof, the term “Reporting Violation” means any failure to
comply with any provision of any agreement or instrument evidencing or governing
the terms of any Material Debt that requires the delivery of financial
statements for Holdings and its subsidiaries or the filing by Holdings of
reports (or delivery by Holdings of reports required to be filed by it) with the
Securities and Exchange Commission, to the extent such non-compliance results
from the failure by Holdings to deliver audited or unaudited financial
statements for any annual or quarterly period ending prior to March 31, 2006 or
to file its report on Form 10-K or 10-Q for any such period, in each case within
the time required, or to deliver any related compliance or similar certificates
required to be delivered under any such agreement or instrument, in each case
within the time required.

SECTION 4. Interim Borrowings. Notwithstanding any contrary provision of the
Credit Agreement, during the period from the Fourth Amendment Effective Date
until the date that all the financial statements, audit reports and certificates
referred to in the provisos to each of clauses (a) and (b) of Section 5.01 have
been delivered and all Reporting Violations have been cured, the Borrowers will
make Borrowings under the Credit Agreement only as, and to the extent, necessary
to fund obligations to be paid by the Borrowers and their Subsidiaries in the
ordinary course during the one-week period following the applicable Borrowing
(and taking into account other cash resources available to them for such purpose
that would be used for such purpose in the ordinary course).

SECTION 5. Representations and Warranties. Each of Holdings and the Borrowers
hereby represents and warrants to and agrees with each Lender and the
Administrative Agents that, after giving effect to this Amendment:

(a) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects with the same effect as
if made on the Amendment Effective Date (as defined below), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties are true and correct as of such
earlier date.

(b) As of the Amendment Effective Date, no Default has occurred and is
continuing.

 

2



--------------------------------------------------------------------------------

SECTION 6. Conditions to Effectiveness. This Amendment shall become effective as
of the date of the satisfaction in full of the following conditions precedent
(the “Amendment Effective Date”):

(a) The U.S. Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the authorized signatures of Holdings,
the Borrowers and the Required Lenders.

(b) The U.S. Administrative Agent shall have received all amounts due and
payable hereunder or under the Credit Agreement on or prior to the Amendment
Effective Date, including, to the extent invoiced, all reasonable out-of-pocket
costs and expenses of the Administrative Agents (including, without limitation,
the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agents).

SECTION 7. Credit Agreement. Except as specifically stated herein, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof.

SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which, when taken
together, shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION 10. Expenses. Holdings and the Borrowers agree to reimburse the
Administrative Agents for their out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agents.

[SIGNATURES ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

UNITED RENTALS, INC., By:       

Name:

 

Title:

UNITED RENTALS (NORTH AMERICA), INC., By:       

Name:

 

Title:

UNITED RENTALS OF CANADA, INC., By:       

Name:

 

Title:

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC, By:       

Name:

 

Title:

JPMORGAN CHASE BANK, N.A.,

individually and as U.S. Administrative Agent

By:       

Name:

 

Title:

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, individually and as Canadian Administrative Agent,

By:       

Name:

 

Title:

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT DATED AS OF MARCH 31, 2006, TO THE AMENDED AND
RESTATED CREDIT AGREEMENT DATED AS OF FEBRUARY 13, 2004, AS AMENDED, AMONG
UNITED RENTALS, INC., UNITED RENTALS (NORTH AMERICA), INC., UNITED RENTALS OF
CANADA, INC., UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC, THE LENDERS PARTY
HERETO, JPMORGAN CHASE BANK, N.A., AS U.S. ADMINISTRATIVE AGENT, AND JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, AS A CANADIAN ADMINISTRATIVE AGENT

 

Name of Institution:

 

 

By:       

Name:

 

Title:

 

5